FOSTER, Circuit Judge.
These two cases were consolidated before the Board with the cases of W. S. Farish and Libbie Rice Farish v. Commissioner, S Cir., 103 F.2d 63, and were submitted on the same record, under a stipulation that the same judgment should be entered in these cases as in the other two.
In each case the petition is allowed, the judgment of the Board is reversed and the causes remanded for further proceedings in conformity to the opinion entered in the cases of W. S. Farish and Libbie Rice Farish v. Commissioner, 5 Cir., 103 F.2d 63, decided this day.